DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                                July Term 2014

                               BRIAN HOOKS,
                                 Petitioner,

                                       v.

                           STATE OF FLORIDA,
                              Respondent.

                               No. 4D13-3173

                            [November 19, 2014]

   Petition for writ of habeas corpus to the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Cynthia G. Imperato,
Judge; L.T. Case No. 06-878 CF10A.

  Jason T. Forman of Law Offices of Jason T. Forman, P.A., Fort
Lauderdale, for petitioner.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine M.
Germanowicz, Assistant Attorney General, West Palm Beach, for
respondent.

PER CURIAM.

   The petition for writ of habeas corpus is granted. See Francois v. State,
No. 4D14-1558, 2014 WL 5460633 (Fla. 4th DCA Oct. 29, 2014) (granting
an ineffective appellate counsel petition where counsel failed to request
certification of conflict or a citation to our decision in Williams v. State, 40
So. 3d 72 (Fla. 4th DCA 2010)). In the direct appeal, Petitioner’s appellate
counsel argued that there was fundamental error in the jury instruction.
We affirmed without certifying a conflict or providing a citation. Hooks v.
State, 82 So. 3d 905 (Fla. 4th DCA 2011). This prevented petitioner from
obtaining relief following the Florida Supreme Court’s decision resolving
the conflict between District Courts in Williams v. State, 123 So. 3d 23
(Fla. 2013). We agree with Petitioner that it would be manifestly unjust to
deny him the same remedy that has been afforded to other similarly-
situated defendants. See Walden v. State, 39 Fla. L. Weekly D2069 (Fla.
4th DCA Oct. 1, 2014) (granting habeas corpus where this court failed to
certify the conflict or provide a citation as had been requested by appellate
counsel).

   We vacate the attempted second-degree murder convictions and
remand for a new trial on those charges.

WARNER, FORST, and KLINGENSMITH, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     2